DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended claim 1 now twice recites “a temperature”.  It is not clear if these two recitations refer to the same temperature.  
Claim 1 recites the phrase “at least two of the at least two excitation electrodes”.  The phrase “at least two” appears to be repeated consecutively which may be either a misprint or an unclear/redundant structure/number of electrodes.  More specifically, what is encompassed by “at least two of the at least two” — does this phrase mean to modify the amount of possible excitation electrodes to another range?  The phrase “at least two of the at least two” could include an indefinite amount of electrodes such as the at least two).   
The term “the exterior” in claim 11 lacks antecedent basis. 
Claims 2-11 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odea (US 20120035642 A1 – previously cited) in view of Kassab-746 (US 20120172746 A1 – previously cited). 

For claim 1, Odea teaches A device, [Figs. 1 and 8-24], comprising:
an elongated body, [Figs. 1-2, 4, and 8-19], configured to fit within a mammalian luminal organ; [throughout entire disclosure — see at least background summary in ¶¶120-128, consider at least ¶1]; 
a balloon [6] coupled to the elongated body, the balloon capable of and configured for inflation and deflation within the mammalian luminal organ; [¶¶23-37]; 
at least two excitation electrodes [15] positioned along the elongated body within the balloon; [Fig. 1]; 
[16] positioned in between at least two of the at least two excitation electrodes; [Fig. 1]; 
a fluid at a temperature, the fluid within the balloon; [e.g., ¶166]; and
a temperature sensor [30] on the elongated body; [Fig. 1];  [Examiner notes that the above limitations are cited via the preferable embodiment of Fig. 1 — but that same/similar features are present in Figs. 2, 4, 8-11 and 15-19 and the citations of the pending claims are not limited to the embodiment of just Fig. 1];  
wherein when the elongated body is at least partially inserted into the mammalian luminal organ, [perhaps ¶169 detailing most direct instance of insertion during use], wherein when the fluid at a temperature other than body temperature is introduced into the balloon, [catheter 1 is fully capable of accommodating a non-body temperature fluid], and wherein when at least two of the at least two excitation electrodes generate an electric field, [see e.g., ¶156 detailing the application of current via bot electrodes 15], a first pair of two adjacent detection electrodes of the at least three detection electrodes can detect the electric field and obtain a first conductance measurement within the balloon.  [See also ¶82 and ¶156 which detail measurement of response signal via electrodes 16 (including at least two therein) where response voltage signal is measured (i.e., constant current measurement of conductance)]. [More generally, Examiner notes that this limitation in claim 1 (ll. 10-15) is a conditional limitation (i.e., “when…” select conditions are present (then) “a first pair of…electrodes can detect the electric field and obtain a first conductance measurement within the balloon”) and thereby is only limiting for the claimed device during the conditions set forth in the limitation (inserted in a mammalian lumen, non-body temperature fluid, at least two electrodes activated — for the measuring result to occur).  Accordingly, since the structure of the device set forth in the actively recited structural limitations (i.e., non-conditional limitations) is present in the embodiments of Odea, and because the device of Odea is fully capable of operating under the conditional limitations (the lumen of Odea can receive non-body temperature fluid and at least two electrodes are used throughout Figs. 1-2, 4, and 8-19)]. 

Odea fails to teach the fluid in the balloon being at a temperature other than body temperature.  Kassab-746 teaches a device [abstract] comprising a balloon filled with a room temperature fluid [per ¶103 and ¶136].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the balloon fluid of Odea to be at room temperature (i.e., a temperature other than body temperature) in order to account for temperature changes of the fluid during measurement procedures with the device (i.e., during injection and for calibration).  As motivated by Kassab-746 ¶136. 

For claim 2, Odea teaches The device of claim 1, wherein when a second pair of two adjacent detection electrodes of the at least three detection electrodes can detect the electric field and obtain a second conductance measurement within the balloon, [measurement of response signal via 16 detailed throughout ¶¶156-188 where at least four electrodes are used and thereby the reading occurs via at least two pairs], the first conductance measurement and the second conductance measurement are indicative of different locations within the balloon;  [see Fig. 23 with lines 46 corresponding to the locations of response measurement electrodes 16 per ¶167 et seq. as well as deliberate spacing of electrodes 16 for positional information per Figs. 8-9];   [Examiner also draws attention to the note on interpretation pertaining to the final limitation in claim 1 (ll. 10-15) — this limitation in claim 2 (ll. 1-4) is also a conditional limitation and thereby at least present due to the structure of Odea anticipating the active structure of claim 1]; 
and wherein the device is configured to obtain pressure data, [via 21], in addition to the first conductance measurement and the second conductance measurement, wherein dimensional data from the first conductance measurement or the second conductance measurement along with the pressure data provide compliance data at one or more locations within the mammalian luminal organ.  [¶166 discussing the updating/correcting of the pressure and volumetric measurements as well as ¶¶187-188 and ¶210 where pressure is monitored alongside dimensional data (cross-section) from electrodes to avoid injury to stoma (a form of compliance data)].  [See also consideration of vascular investigation per ¶193 (determining of similar parameters for vascular lumen)].   

For claim 3, Kassab-746 teaches (in the motivated combination of claim 1) the fluid within the balloon is originally at room temperature before being introduced into the balloon. [see Kassab-746 ¶103 and ¶136] [More generally, see note on interpretation pertaining to the final limitation in claim 1 (ll. 10-15) — this limitation in claim 2 (ll. 1-3) is also a conditional limitation and thereby (can also be) at least present due to the structure of Odea anticipating the active structure of claim 1.  To wit: balloon 6 of Odea is capable of being inflated and used with room temperature inflation medium].  As motivated in claim 1. 

For claim 4, Odea teaches The device of claim 1, wherein a plurality of conductance measurements in addition to the first conductance measurement can be obtained within the balloon using at least two of the at least three detection electrodes.  [Continuous cross-section recalculation/update per ¶210 constitutes a plurality of voltage (and thereby conductance) measurements]. 

For claim 5, Odea teaches The device of claim 4, wherein the plurality of conductance measurements are indicative of a plurality of cross sectional areas.  [See Fig. 23 with windows 46 per ¶167 et seq].  

For claim 6, Odea teaches The device of claim 3, further comprising:
at least one additional element [21] in communication with an inner lumen of the balloon, the at least one additional element comprising a pressure sensor [21]. [¶¶157-180]. 

For claim 7, Odea teaches The device of claim 1, wherein the device is configured to obtain a plurality of conductance measurements, used to determine a plurality of cross-sectional areas, along a length of the balloon at various inflation pressures, the plurality of conductance measurements used to generate a profile of the balloon, corresponding to dimensions of the mammalian luminal organ.  [See Fig. 23 with windows 46 per ¶167 et seq. where measurements (including a form of conductance measurement via constant current measurement) obtained via electrodes 16 are used to create visual display of cross-sectional areas in windows 46 alongside pressure measurements (to control and change pressure — i.e., various pressure measurements)]. 

For claim 8, Odea teaches The device of claim 1, forming at least part of an impedance system, [electrode spacing shown in Figs. 8-9 for improved impedance resolution per ¶¶173-179 and thereby the catheter can be understood to be part of an impedance system], the impedance system further comprising a data acquisition and processing system [36-37, 42].  [¶¶162-179, ¶¶207-230]. 

For claim 9, Odea teaches The device of claim 8, wherein the data acquisition and processing system is configured to display the first conductance measurement and the second conductance measurement in real time.  [Fig. 23 depicting visual display 42-43 where per ¶170 the cross-section values (conductance measurements) are continuously updated (real-time display)]. 

For claim 10, Odea teaches The device of claim 1, wherein the at least three detection electrodes comprise at least seven detection electrodes forming six consecutive adjacent pairs of detection electrodes.  [Electrodes in embodiments of Figs. 8-11 all have at least seven electrodes forming at least six consecutive pairs]. 

For claim 11, Odea teaches The device of claim 1, wherein the temperature probe is disposed on the exterior of the elongated body and within the balloon. [sensor 30 is disposed on an exterior of lumen 9 and within balloon per Fig. 2].  

Response to Arguments
Applicant's arguments filed 11/24/20 have been fully considered but they are not persuasive.

Applicant argues

    PNG
    media_image1.png
    223
    700
    media_image1.png
    Greyscale


Examiner respectfully disagrees.  Examiner notes that the repeat of the phrase “at least two” still raises issues of clarity.  Notably, it is not clear whether the repeated phrase could still encompass an indefinite amount of electrodes defined by “at least two of the at least two”.  For example, the phrase could include an indefinite amount of electrodes such as five excitation electrodes (at least two) of the first recited set of three excitation electrodes (the at least two).   

Applicant’s arguments with respect to the prior art applied to claim 1 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.



    PNG
    media_image2.png
    227
    702
    media_image2.png
    Greyscale

	Examiner respectfully disagrees.  Odea shows in Fig. 2 that temperature sensor 30 is on an exterior of lumen 9 (and within the balloon) where Applicant has not previously defined the exterior (the term lacking antecedent basis) such that the exterior of lumen 9 cannot be said to be an exterior.  Accordingly, claim 11 is taught by Odea. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791

/PATRICK FERNANDES/           Primary Examiner, Art Unit 3791